ON MOTION FOR REHEARING

PER CURIAM.
Upon consideration of appellee’s Motion for Rehearing, we grant the motion, withdraw our opinion filed March 27, 1997, and substitute this opinion.
M.L.D. appeals his adjudication and disposition for the misdemeanor offense of trespass on grounds or facilities of a public school.1 M.L.D. was suspended from school and arrested when he returned before his suspension expired. On appeal, M.L.D. argues, for the first time, that he was denied equal protection because another suspended student returned to school the same day he did, but was not arrested and charged. An appellate court will not consider an issue unless a contemporaneous objection to an alleged error was raised below or unless the error was fundamental. Wykle v. State, 659 So.2d 1287, 1289 (Fla. 5th DCA 1995). M.L.D. did not raise this issue at the adjudicatory hearing and the error was not fundamental.
AFFIRMED.
HARRIS and THOMPSON, JJ., concur.
DAUKSCH, J., concurs in conclusion only.

. § 228.091(l)b 1., Fla. Stat. (1995).